DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of group I including claim 1-9 in the reply filed on December 30, 2020 is acknowledged.

Claim Objections
Claims 2-9 are objected to because of the following informalities:  
Claims 2-9, line 1, “An RFID tag” should read as ----The RFID tag----.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the housing" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cordes et al. (US 2005/0234475).
As per claim 1, Cordes et al. disclose an RFID tag insertion cartridge in a form of a transponder implanter (10, figure 1), comprising: 
a hollow needle in a form of a lancer (16) in which an RFID tag is disposed (figure 1, paragraphs 0042-0043;
a carriage in a form of a lancer puller (18) that is movably mounted and to which the hollow needle is attached for withdrawing the needle (paragraphs 0045-0045); and
a stop pin in a form of a push rod (14) disposed in the hollow needle for stopping an inward movement of the RFID tag when the needle is withdrawn and so eject the RFID tag (paragraph 0045). 
As per claim 2, Cordes et al. disclose a fitting in for form of a lancer puller (18) for removable attachment to an RFID tag insertion tool in a form of a lancer barrel (20) operable to move the carriage (paragraphs 0042 and 0045).
As per claim 3, as shown in figures 1-5, Cordes et al. disclose the fitting being configured for uniquely orientating the RFID insertion cartridge with respect to the RFID tag insertion tool when attached thereto (paragraph 0045).

As per claim 7, Cordes et al. disclose another end of the stop pin comprises a hook in a form of a pawl (48, paragraph 0045).
As per claim 8, Cordes et al. disclose the carriage comprises a proximal end configured to be engagingly received by a distal end of the fitting for retaining the needle within a housing (lancer puller 18) when so withdrawn (figure 1).

Allowable Subject Matter
Claims 4-5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gluck (US 2010/0222767) discloses a needle allows a visually challenged user to maintain an orientation of the needle from a point within the user's comfortable visual focusing range to a desired injection site.
Otsuka (US 2004/0097780) discloses a cartridge for a marker delivery device having a transparent cartridge body that holds the marker inside it and permits external visual observation of the marker, and has an outer tube that is fitted on an outer circumference of the cartridge body, the outer tube is slidable in the longitudinal 
Teoh (US 5,288,291) discloses an apparatus for injecting medication into animal tissue and permanently placing an electronic transponder therein. 
Ehrlich et al. (US 5,250,026) disclose implant injector for animals with adjustable for implant insertion depth. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961.  The examiner can normally be reached on Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
February 27, 2021